Citation Nr: 1112359	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-12 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with depressive disorder and alcohol abuse, currently rated as 10 percent disabling effective March 30, 2007; and rated 30 percent disabling effective April 10, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to March 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2008, a statement of the case was issued in March 2009, and a substantive appeal was received in April 2009.   

The Veteran's March 2007 claim was for service connection for an anxiety disorder.  The August 2007 rating decision granted service connection for an anxiety disorder and assigned a 10 percent rating effective from the date of the claim (March 30, 2007).  In the Veteran's February 2008 notice of disagreement, he disagreed with the rating for his "PTSD with anxiety."  In March 2009, the Veteran was informed that he was not service connected for PTSD because he had never filed a PTSD claim.  In April 2009, he submitted a claim for service connection for PTSD.  The RO issued a July 2009 rating decision in which it granted service connection for PTSD, and assigned a rating of 30 percent effective the date of the PTSD claim (April 10, 2009).  The Veteran's service-connected psychiatric symptoms have been re-characterized as PTSD with depressive disorder and alcohol abuse.

The Veteran presented testimony at a Board hearing in February 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  Effective March 30, 2007, the Veteran's service-connected PTSD with depressive disorder and alcohol abuse is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

2.  The Veteran's service-connected PTSD with depressive disorder and alcohol abuse is not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  Effective March 30, 2007, the criteria for entitlement to a disability evaluation of 30 percent, but no higher, for the Veteran's service-connected PTSD with depressive disorder and alcohol abuse have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2010).

2.  The criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected PTSD with depressive disorder and alcohol abuse have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated March 2007 and April 2007.

Since the issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which VCAA letters were duly sent in March 2007 and April 2007), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the appellant was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

The March 2007 and April 2007 notification letters substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

At this point the Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court further indicated, among other things, that if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement to the claimant.  

However, the Board believes that the nature of the present appeal is somewhat different from the situation addressed in Vasquez-Flores.  The present appeal involves the issue of a higher initial rating, not a claim for an increased rating.  A review of the record shows that the RO, in connection with the Veteran's original service connection claim provided the Veteran with adequate VCAA notice in  March 2007 and April 2007 letters prior to the August 2007 adjudication of the claim which granted service connection.  In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A.  5103(a) (West 2002), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112, 116-117 (2007).  In line with the reasoning set forth in these judicial decisions, it appears that the notice requirements addressed by the Court in Vasquez-Flores, supra, do not apply to initial rating claims such as the one now on appeal to the Board. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran psychiatric examinations in June 2007 and May 2009, obtained medical opinions as to the severity of the disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD with depressive disorder and alcohol abuse warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet.App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  However, the Court further indicated that without those examples, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous.  Id at 442.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Veteran underwent a VA examination in June 2007.  The Veteran reported that he had had five sessions with a psychiatrist between June 2006 and March 2007; and his psychiatrist put him on Prozac and suggested that he might have PTSD.  The Veteran stated that he does not like shopping in a mall in part because he gets irritated by people who are too close to him.  He stated that he feels like he wants to get into a fight.  He reported that he sometimes has trouble falling asleep; but that once asleep, he has no interruptions.  He stated that when he first returned from Iraq, he had dreams about it (causing him to strike his wife while asleep on one occasion).  He reported that these dreams have dissipated.  

The Veteran was unemployed at the time of the examination; but was expecting to be hired into an apprenticeship for which he had applied.  He reported that he spends his time playing video games, watching television, and taking his children for walks.  He stated that he gets irritated with the news of Iraq.  He also gets irritated that his wife checks out a website about Veterans from Fort Carson who are deployed to Iraq.  It makes him feel self-conscious of the fact that he is no longer there.  

Upon examination, the Veteran was neatly groomed and casually dressed.  He sat comfortably and appeared in no acute distress.  Responses were given in a goal-directed manner.  Cognitive function and communication were not impaired.  He reported that he was able to maintain all activities of daily living, including personal hygiene.  There was no history of substance abuse; the Veteran has never been suicidal; and there was no history of hallucinations or delusions.  The examiner found that the Veteran did not meet many of the criteria for PTSD and that the Veteran tried to act as though he had no psychological problems.  However, he did have intermittent episodes of irritation, nervousness, and some depressive features.  He was no longer taking Prozac.  The examiner diagnosed the Veteran with an anxiety disorder, not otherwise specified, with depressive features; and he assigned a Global Assessment of Functioning (GAF) score of 78.  He stated that symptoms were transient or mild, causing some occasional and intermittent difficulty in family relations and in mood.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2010).

Treatment reports reflect that in November 2007, the Veteran sought counseling for anxiety at the Vet Center.  He reported emotional distress about leaving Army buddies who were re-deployed to Iraq while he was discharged.  He stated that he tries not to think about traumatic events; and that he gets easily angered by civilians who don't understand.  He has so far been able to control his anger.  He reported feeling very anxious around crowds approximately three times per week.  He reported seeing illusions, shadows on the wall, and hearing his wife calling him when she hasn't.  He reported a decrease in sex drive.  He presented with a blunted affect.  His speech was fluent and logical.  It was of a normal rate and rhythm.  

A February 2008 treatment report described the Veteran's PTSD symptoms as mild to moderate, with mild to moderate impairment in social and occupational functioning.  

The Veteran sought regular counseling with the Vet Center through April 2008.  At that time he reported that he was laid off from his job after arguing with his boss (who made disparaging remarks about the Army).  The Veteran stated that he was very close to physical violence but he was able to restrain himself.  He was scheduling interviews for a job in law enforcement.  He stated that his mood was okay.  He had disrupted sleep that he attributed, in part, to obstructive sleep apnea.  He presented with constricted affect and euthymic mood.  He was diagnosed with PTSD.  

The Veteran Center treatment notes reflect that after no contact with the Veteran though June 2008, the case on him was closed. 

The Veteran underwent another VA examination in May 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he lived with his wife of three years and his twin infant daughters.  He reported that he has worked as a prison guard for approximately one year.  He changed shifts as a result of some difficulties relating to coworkers.  He denied any other problems on the job.  He stated that he works from 2 p.m. to 10 p.m. and sleeps from midnight (or 1 a.m.) to 7 a.m.  He could not name any hobbies or friends.  He reported that he tends to drink beer and work on house projects when he is at home.  

The Veteran described symptoms of hyper-arousal, re-experiencing of traumatic events, and avoidance behaviors.  Occasionally, he has enuresis during nightmares of traumatic events.  He reported that he is able to fall asleep easily.  He wakes up during the middle of the night; but is able to go back to sleep.  He wakes up frightened and alert; but he has little memories of his nightmares.  He reported occasional intrusive daytime memories of activities in Iraq; but only when triggered by stimuli such as the media or exposure to people from the Middle East. The Veteran reported that his anxiety level is quite high; and that occasionally he is sent home from work after yelling at people on the job.  He reported being easily upset and feeling on edge.  He denied becoming violent with people; but admitted that on occasion he will punch a wall or hit a desk.  He believed that Prozac has helped with his irritability.  He stated that he is hypervigilant on the job around prisoners.  

The Veteran also reported depressive symptoms.  He reported a great deal of guilt over getting out of the military before some of his friends, particularly those who were killed.  He felt guilt regarding two men that committed suicide.  The Veteran stated that he occasionally becomes apathetic; but he denied having any intention of hurting himself.  In general, his energy, interest, and motivational levels were low.  He reported feeling frustrated, and wanting to sleep most of the day.  He denied auditory or visual hallucinations.  He reported occasionally having strange, vivid dreams that cause him disorientation.  

Upon examination, the Veteran's affect was restricted.  He had PTSD symptoms of a mild to moderate degree, along with some depression.  He was able to maintain activities of daily living including personal hygiene.  There has been no worsening of his symptoms since discharge.  There have been no remissions within the past year.  He was in treatment on an irregular basis and responded somewhat to treatment.  His thought processes and communication were impaired by difficulties with short term memory and concentration.  His social functioning was impaired by his high level of anxiety and avoidance behavior due to PTSD.  He is employable from a psychiatric standpoint, but would do best in settings in which he has loose supervision and little or no contact with the public.  The examiner diagnosed the Veteran with PTSD, chronic, mild to moderate; depressive disorder, not otherwise specified; and alcohol abuse (secondary to PTSD).  His stressors were described as chronic and moderate.  The examiner assigned a GAF of 58.  He noted that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  He does require continuous medication.  

At the Veteran's February 2011 Board hearing, he testified that he is still taking 45 mg. of Prozac per day; and that he is working as a correctional officer (prison guard).  He testified that he has been a prison guard for three years.  He worked in the state system for 1 1/2 years; he has now worked in the federal system for the past 1 1/2 years.  He testified that his PTSD precipitated the change; because the inmates in the federal system are not as bad as they are in the state prisons.  He stated that being a prison guard is a tough job with PTSD.  He is constantly surrounded by people and he is hypervigilant.  Loud noises (someone dropping a tray, loud cheering) cause him to get shaky and his heart starts beating fast.  When he was working for the state, he was sent home two or three times because he was too stressed out.  At his current job, he described adrenaline rushes and shakiness occurring once or twice per day (though he has not been sent home).  He testified that he has had some verbal altercations with inmates and co-workers.  

The Veteran testified that he loves his family; but that a lot of times he feels emotionally detached.  He will snap at them over minor issues, when he knows he shouldn't do it.  He has never been physically abusive.  He testified that he has nightmares; but that they are infrequent, but varied.  Sometimes he will have between two and four in a week.  Then he can go a month without one at all.  He also testified that he wets the bed once or twice per month.  He has had suicidal thoughts; but he does not see it as a viable option.  He stated that he is a homebody.  He has friends; but if he wants to hang out with them, he just invites them to his house because he doesn't really want to go anywhere.  

The Board notes that the Veteran's psychiatric symptoms have been rated at 10 percent prior to April 20, 2009.  In order to warrant a rating in excess of 10 percent, the Veteran's disabilities must be manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The Board finds that the post service treatment records reflect mild to moderate symptoms.  Though the June 2007 examiner described the Veteran's symptoms as mild and transient, he also noted that they caused occasional and intermittent difficulty in family relations and in mood.  The Veteran began seeking regular treatment in November 2007; and in February 2008, he was noted to have symptoms that cause mild to moderate impairment in social and occupational functioning.  Finally, the Board notes that the Veteran was laid off from work following an argument with his boss in which he came very close to being physically violent.   

In giving the benefit of the doubt to the Veteran, the Board finds that a rating of 30 percent is warranted effective March 30, 2007 (the date of receipt of the claim).

The Board notes that in order to warrant a rating in excess of 30 percent, the Veteran's disabilities would have to be manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The Veteran experiences anxiety at work.  He also testified that he had to leave work 2-3 times in the 1 1/2 years that he worked for the state.  However, he testified that he has not had to lose any time from work at his current job.  Although he had some difficulties with co-workers, he has changed shifts and appears to be doing better in that regard.  He is married and he testified that he does have friends.  As such, it appears that he does have established work and social relationships.  Moreover, there is little to no evidence of difficulty in understanding complex commands; impaired judgment; and impaired abstract thinking.  

The Board finds that his symptoms (described as mild to moderate) allow him to remain fully employed with mild to moderate occupational impairment.  He is also married with two children, and he has friends with whom he hangs out.  As such the Board finds that his symptoms more closely equate to a 30 percent rating, and that the preponderance of the evidence weighs against entitlement to a rating in excess of 30 percent.  

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 30 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Entitlement to a rating of 30 percent, but no greater, is warranted for PTSD with depressive disorder and alcohol abuse effective March 30, 2007.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


